  AO2458 (Rev.2/18-VAW Additions95/17)JudgmentinaCri
                                                   minalCase
                                                                                                             8LERK'
                                                                                                                  SA'OFFIGEU.S.DIST.CouW'
                                                                                                                     rIyNCHBURQ VA '
             Sheet1                                                                                                '        F'
                                                                                                                             j,p.
                                                                                                                                .
                                                                                                                                n
                                             TED STATES DISTRICT C0                                     T              JUL26 2019
                                                 W estem D istrictofV irginia                                    avJ:ULI      UDLEYCLERK
                                                                                                                        DEP
         UNITED STATES OFAMERICA                                       JIJDGM ENT IN A CRIM INAL CASE
                           V.                                          CaseN um ber: DV AW 318CR000025-002
      M ICHAEL PAUL M ISELIS                                           CaseN um ber:
                                                                       U SM N um ber: 77038112
                                                                       W arren Cox,Esq.
                                                                       Defendant'sAttorney
THE DEFENDANT:
X pleadedguiltytocountts) One                                                                 .
Z pleadednolocontenderetocountls)
   whichwasacceptedbythecourt.
EZIwasfoundguiltyoncountls)
   afterapleaofnotguilty,

Thedefendantisadjudicatedguiltyoftheseoffenses:
 Title& Section                Nature ofO ffense                                                       O ffenseEnded              Count
18U.S.C.j371            Conspiracytoltiot                                                                 10/10/2018                  1




      Thedefendantissentencedasprovidedinpages2through                        7      ofthisjudgment.Thesentenceisimposedpursuantto
theSentencingkeform Actof1984.
EElThedefendanthasbeenfoundnotguiltyoncountts)
X Countts)                Two                I
                                             XIis Z aredismijsedonthemotionoftheUnitedStates.
         ltisorderedthatthedefendyntmustnotifytheUnjtedSttesattorpeyforthisdiltrlctwithin30daysof>nycbangeofname,residepce
ohrema
t   deib
      1einnan
      f     dtdmu
               resstunno
                       tl
                        tlf
                          ayl1th
                               fie
                                 nc
                                  es
                                   lurr
                                      et
                                       sa
                                        tl
                                         ntd
                                           utUn
                                             ionltc
                                                  eo
                                                   dsS
                                                     tjaa
                                                        te
                                                         ns
                                                          da
                                                           st
                                                            pto
                                                              er
                                                               cn
                                                                la
                                                                 el
                                                                  yao
                                                                    ss
                                                                     fema
                                                                       ssme
                                                                         tenpa
                                                                             ts
                                                                              lc
                                                                               lmp
                                                                                han
                                                                                  og
                                                                                   ses
                                                                                     dlnyetc
                                                                                           hols
                                                                                              nJ
                                                                                               ouml
                                                                                                 dgcml
                                                                                                     clr
                                                                                                       nctuams
                                                                                                            ret
                                                                                                              fa
                                                                                                               un
                                                                                                                ll
                                                                                                                 c
                                                                                                                 yes
                                                                                                                   p.ald.Iforderedtopayrestitutlon,
                                                                       July 19,2019
                                                                       DateofImpositionofJudgment

                                                                                               K
                                                                       Signatureofludge



                                                                       Norm anK.M oon,SeniorUnitedStatesDistrictJudge
                                                                       NameandTitleofJudge


                                                                       Date




     Case 3:18-cr-00025-NKM-JCH Document 161 Filed 07/26/19 Page 1 of 7 Pageid#: 1173
AO 2458     (Rev,2/18-VAW Additions05/17)Judgmenti
                                                 nCriminalCase
            Sheet2-hnnrisomnent          ..- - - -   .- . .   -   -   . -.


                                                                                                         Judgment-Page     2   of   7
DEFEN DA N T: M ICHAEL PAUL M ISELIS
CA SE NU M BER:DVAW 318CR000025-002


                                                                             IM PRISO NG NT

       Thedefendantisherebycomm ittedtothecustody oftheFederalBureauofPrisonstobeim prisonedforatotalterm of:

    Twentpseven(27)months



    X ThecourtmakesthefollowingrecommendationstotheBureauofPrisons:
    Defendanttobeincarcerated atDublin,California,asclosetohishom ein Stockton,Californiaaspossible.



    E8EI ThedefendantisremandedtothecustodyoftheUnitedStatesMarshal.
    I
    ZI ThedefendantshallsurrendertotheUnitedStatesMarshalforthisdistrict:
      Z at                              E1 aam. Z pm . on                        .


      Z asnotifiedbytheUnitedStatesMarshal.
    I
    -I Thedefendantshallsurrenderforserviceofsentenceattheinstitutiondesignatedby theBureauofPrisons:
          r-l before           on
        r-l asnotifiedbytheUnitedstatesMarshal.
       I'-I asnotifiedbytheProbationorPretrialServicesOffice.


                                                                                M TUM
Ihaveexecutedthisjudgmentasfollows:




          Defendantdeliveredon                                                                to

a                                                             ,withacertifiedcopyofthisjudgment.


                                                                                                      UNITED STATESM RSM L

                                                                                     By                                  - -

                                                                                                   DEPUTY UNITED STATESMARSM L




      Case 3:18-cr-00025-NKM-JCH Document 161 Filed 07/26/19 Page 2 of 7 Pageid#: 1174
AO 2458 (Rev.2/12-VAW Additions05/17)JudgmentinaCrimi
                                                    nalCase
         Sheet3- SupervisedRelease
                                                                                            Judgment-page    3    of       7
DEFENDANT: M ICHAEL PAUL M ISELIS
CASE     ER:DVAW 318CR000025-002
                                                SUPERVISED RELEASE
U ponreleasefrom imprisonm ent,youwillbeon supervisedreleaseforatennof:
Two(2)years.




                                             M ANDATORY CONDITIO NS
     Youm ustnotcomm itanotherfederal,stateorlocalcrim e.
     Z Youmustmakerestitutioninaccordancewithsections3663and3663A,oranyotherstamteauthorizingasentenceof
      restitution.(checknapplicable)
3. Youm ustnotunlawfully possessacontrolledsubstance.
4. Youmustrefrainfrom anyunlawfuluseofacontrolledsubstance.Youmustsubmittoonedrugtestwithin 15daysofreleasefrom
   imprisonm entandatleastt'   woperiodicdnlgteststhereafter,asdeterm inedbythecourt.
            ETITheabovednzgtestingconditionissuspended,basedonthecourfsdetenninationthatyou
               posealow riskoffuturesubstanceabuse.(checkêapplicable)
5.   EFIIYoumustcooperateinthecollectionofDNA asdirectedbytheprobationofficer.(checkœapplicable)
     EqlYoumustcomplywiththerequirementsoftheSexOffenderRegistrationandNotificationAct(34U.S.C.j20901,etseq.)as
        directedbytheprobationofficer,theBureauofPrisons,oranystatesexoffenderregistration agency inw hichyou reside,work,
        areasmdent,orwereconvictedofaqualifyingoffense.(checkfapplicable)
     EEIYoumustparticipateinanapprovedprogram fordomesticviolence.(checknapplicable)
Y ou mustcomply w ith the standard conditionsthathavebeen adopted by thiscourtasw ellaswith any otherconditionson the attached
Page.



     Case 3:18-cr-00025-NKM-JCH Document 161 Filed 07/26/19 Page 3 of 7 Pageid#: 1175
A02458    (Rev.2/18-VAW Additions05/17)JudgmentinaCriminalCase
          Sheet3A- Stlpenrised Release
                                                                                          Judgment-page    4    of       7
DEFENDANT: MICHAEL PAUL M ISELIS
CASE N UM BER:DVAW 318CR000025-002
                                   STANDARD CONDITIONS OF SUPER VISIO N

Aspartofyoursupervisedrelease,youmustcomplywiththefollowingstandard conditionsofsupervision.Theseconditionsareinposed
becausetheyestablishthebasicexpectationsforyourbehaviorwhileonsupervisionandidentifytheminim um toolsneededby probation
ofticerstokeepinfonned,reportto thecourtabout,andbringaboutimprovementsinyourconductandcondition.
    Youmustreqorttotheprobationofsceinthefederaljudicialdistrictwhereyouareauthorizedtoresidewithin72hoursofyour
   releasefrom lmprisonm ent,unlesstheprobation officerinstnzctsyoutoreporttoadifferentprobationofficeorwithin adifferenttim e
   frame.
2. Afterinitially reportingtotheprobationoffice,youw illreceiveinstructions9om thecourtortheprobationofficerabouthow and
   whenyoumustreporttotlzeprobationofticer,andyoumustreporttotheprobationofficerasinstructed.
    Youmustnotknowinglyleavethefederaljudicialdistrictwhereyouareauthorizedtoresidewithoutfirstgettingpermissionfrom the
   coul'
       tortheprobationofficer.
4. Youm ustanswertnlthfullythequestionsaskedbyyourprobation officer.
5. Youmustl iveataplaceapproved bytheprobationofficer.Ifyouplan to changewhereyouliveoranythingaboutyourliving
   arrangements(suchasthepeopleyoulivewith),youmustnotlfythe?robationofficeratleast10daysbeforethechange.lfnotifying
    theprobationofficerinadvanceisnotpossibleduetounanticipatedclrcumstances,you mustnotifytheprobationofficerw hbin72
   hoursofbecoming awareofachangeorexyected change.
6. Youmustall ow theprobationofficertovîsltyouatanytimeatyourhomeorelsewhere,andyoumustpermittheprobation officerto
    takeanyitemsprohibitedbytheconditionsofyoursupervisionthatheorsheobservesinplainview.
    Youmustworkfulltime(atleast30hoursperweek)atalawfultypeofemployment,unlesstheprobationofficerexcusesyoufrom
    doing so.Ifyoudonothavefull-timeemploymentyoumusttly tofindfull-timeemployment,unlessthegrobationofficerexcuses
    youfrom dolngso.Ifyouplantochangewhereyouworkoranythingaboutyourwork(suchasyourpositlonoryourjob
    responsibilities),youmustnotifytheprobationofticeratleast10daysbeforethechange.lfnotifyingtheprobationofficeratIeast10
   daysinadvanceisnotpossibledueto unanticipated circumstances,youm ustnotifytheprobationofficerwithin 72hoursof
   becomingawareofachangeorexpectedchange.
s. Youm ustnotcomm unicateorinteractw ithsomeoneyouknow isengagedincrim inalactivity.lfyouknow som eonehasbeen
   convictedofafelony,youm ustnotknow inglycom municateorinteractwiththatpersonwithoutfirstgettingtheperm issionofthe
   probation om cer.
9. lfyouarearrested orquestionedby a1aw enforcementofficer,youmustnotifz theprobationofficerwithin 72 hours.
10. Youmustnotown,possess,orhaveaccesstoafirearm,ammunition,destructlvedevice,ordangerousweapon(i.e.,anythingthatwas
    designed,orwasmodifedfor,thespecificpurposeofcausingbodilyinjuryordeathtoanotherpersonsuchasnunchakusortasers).
11. You mustnotactormakeany agreem entwitha1aw enforcem entagencytoactasaconfidentialhum ansourceorinform antwithout
    firstgetting thepennission ofthe court.
12. lftheprobationofficerdeterminesthatyouposearisktoanotherperson(includinganorganization),theprobationofficermay
    requireyoutonotifythepersonabouttheriskandyoumustcomplywiththatinstruction.Theprobation officermay contactthe
    person andconfirm thatyouhavenotifiedthepersonabouttherisk.
13. Youm ustfollow theinstructionsoftheprobation officerrelatedtotheconditionsofsupervision.



U.S.Probation O ffice UseO nly
A U .S.probationoftkerhasinstructedmeon theconditionsspecifiedbythecourtandhasprovidedm ewithaw rittencopyoftl
                                                                                                             zis
judgmentcontainingtheseconditions.Forfurtherinformationregardingtheseconditions,seeOvelwiew ofprobationandsupervised
Release Conditions,available at:wwuc/fxct)l/rfu
                                              ç,gov.

Defendant'sSignature




     Case 3:18-cr-00025-NKM-JCH Document 161 Filed 07/26/19 Page 4 of 7 Pageid#: 1176
 AO 2458    (Rev.2/18-VAW Additions05/17)JudgmentinaCriminalCase
            Sheet3D -SupervisedRelemse
                                                                                              Judgm ent-page   5   of     7
 DEFEN DA NT: M ICHAEL PAUL M ISELIS
 CA SE N UM BER :DVAW 318CR000025-002
                                     SPECIAL CONDITIONS O F SUPERW SION
1.Thedefendantshallpayanyspecialassessment,fine,and/orrestit
                                                           m ionthatisimposedbythisjudgment.
2.The defendantshallprovidetheprobation officerw ith accessto any requested financialinformation
3.The defendantshallnotincurnew creditchargesoropen additionallines ofcreditwithoutthe approvalofthe probation officer.

4.Thedefendantshallparticipatein aprogram oftesting and treatmentforsubstanceabuse,asapprovedby theprobation officer,untilsuch
time asthedefendanthassatisfied allrequirem entsoftheprogram .

5.The defendantshallresidein aresidencefree offirearm s,amm unition,destnlctivedevices,and dangerousweapons.

6.Thedefendantshallsubm ittowarrantlesssearchand seizureofpersonandpropertyasdirectedbytheprobationofficer,to detennine
whetherthedefendantisinpossession offirearm sand illegalcontrolledsubstances.
7.Thedefendantshallsubm ittowarrantlesssearchapd seizureofpersonandpropertyasdirectedbytheprobationofficerorother1aw
enforcem entoflicer,wheneversuchofficerhasreasonablesuspicionthatthedefendantisengagedin crim inalactivity.




     Case 3:18-cr-00025-NKM-JCH Document 161 Filed 07/26/19 Page 5 of 7 Pageid#: 1177
    AO 2458   (Rev.2/18-VAW Additions05/17)JudgmentinaCriminalCase
              Sheet5-CriminalM onetaryPenalties
                                                                                                 Judgment-page    6       of        7
    DEFEND AN T: M ICHAEL PAUL M ISELIS
    CASE          ER:DVAW318CR000025-00)
                                    CRIM IN AI,M ONETM W PEN ALTIES
         Thedefendantm ustpay thetotalcriminalm onetary penaltiesunderthe scheduleofpaym ents on Sheet6.

                        Assessm ent                     JVTA Assessm ent*           Fine                              Restitution
     TOTALS          $ 100.00                       $                           $                                $


    EEI Thedeterminationofrestimtionisdeferreduntil                  .AnAmendedludgmentinaCriminalCase(A0 245C)willbeentered
         aftersuchdetermination.

    EEI Thedefendantmustmakerestitution(includingcommunityrestitution)tothefollowingpayeesintheamountlistedbelow.
         lfthe defendantmakesapartialpaym ent,each payeeshallreceive an approxim ately proportioned paym ent,unlessspecified otherwise
'
         intheprioril orderorpercentagepaymentcolumn below.However,pursuantto 18U.S.C j3664(i),allnonfederalvictimsmustbe
         paid before the United Statesispaid.
     Nam eofPayee                                        TotalLoss*W                Restitution O rdered         Priority or Percentage




     TOTALS


     EEI Restitutionamountorderedpursuanttopleaagreement$
     (
     D Thedefendantmustpayinterestonrestitutionandafineofmorethan$2,500,unlesstherestitutionorfineispaidinfullbeforethe
          fifteenthdayaherthedateofthejudgment,pursuantto18U.S.C.j3612(9.A11ofthepaymentoptionsonSheet6maybesubject
          topenaltiesfordelinquencyanddefault,pursuantto 18U.S.C.j3612(g).

     EEI Thecourtdeterminedthatthedefendantdoesnothavetheabilitytopayinterestanditisorderedthat:
         EEItheinterestrequirementiswaivedforthe EEI tine EEIrestitution.
         I
         Z theinterestrequirementforthe EEI fine EEI restitutionismodifiedmsfollows:

     *JusticeforV ictim sofTraflickingActof2015,Pub.L.No.114-22.
     **Findingsforthetotalamountoflossesarerequired underChaptersl09A,110,1IOA,and 113A ofTitle 18 foroffenses comm itted
     on orafterSeptem ber13,1994,butbeforeApril23,1996.

         Case 3:18-cr-00025-NKM-JCH Document 161 Filed 07/26/19 Page 6 of 7 Pageid#: 1178
AO 2458     (Rev.2/18-VAW Additions05/17)JudgmentinaCriminalCase
            Sheet6 -ScheduleofPayments
DEFEN DANT: M ICHAEL PAU L M ISELIS                                                                   Judm ent-Page 7 of 7
CASE NUM BER:DVAW 318CR000025-002
                                                SCH ED ULE O F PAY M EN TS
Havingassessedthedefendant'sabilitytopay,thetotalcrim inalm onetarypenaltiesaredueimm ediately andpayableasfollow s:
A ZX Dlmpsum paymentof$100.00              immediately,balancepayable
         (44(j notlaterthan                     ,or
         Eq inaccordance        I
                                Z C, I Z D, I   Z E, IZ F or,Z G belowl;or
      Paymenttobeginimmediately(maybecombinedwith I  Z C, IZ D, Z F,or Z G below);or
c ((1 Paymentinequal                     (e.g.,weekly,monthly,quarterly)installmentsof$                           overaperiodof
                          (e.g.,monthsoryears),tocommence                       (e.g.,30or60days)aûerthedateofthisjudgment;or
D (qI Paymentinequal                                 (e.g.,weekly,monthly,quarterly)installmentsof$               overaperiodof
                          (e.
                            g.,monthsoryears),tocommence                        (e.g.,30or60days)afterreleasefrom imprisonmenttoa
          tenn ofsupervision;or                                                     '
          Paymentdmingtheterm ofsupervisedrelçasewillcommencewithin                     (e.g.,30or60days)afterreleasefrom
          imprisonment.Thecourtwillsetthepaymentplanbasedonanassessmentofthedefendant'sabilitytop'     a# atthattime;or
          Duringtheterm ofimprisonment,paymentinequal                     (e.g.,weekly,monthly,quarterly)installmentsof
          $               ,or         % ofthedefendant'sincome,whicheveris greater .tocommence
                                                                                .                                    (e.g.,30or
          60days)afterthedateofthisjudgment;A'ND paymentinequal                        (e.g.,weekly,monthly,quarterly)
          installmentsof$                duringtheterm ofsupervisedrelease,tocommence                        (e.g.,30or60days)
          afterreleasefrom im prisonm ent.
          Specialinstructionsregarding the paym entofcrim inalmonetary penalties:



Any installm entscheduleshallnotprecludeenforcem entoftherestimtionortineorderby theUnited Statesunder18U.S.C jj3613 and
3664(m).
Anyinstallmentscheduleissubjecttoadjustmentbythecourtatanytimeduringthepiriodofimprisonmentorsupervision,andthedefendant
shallnotify theprobation officerandtheU.S.Attorney ofany changeinthedefendbht'seconomiccircumstancesthatmay affectthe
defendant'sabilitytopay.
Allcrim inalm onetarypenaltiesshallbem adepayabletotheClerk,U.S.DistrictCourt,210FranklinRd.,Suite540,Roanoke,Virginia24011,
fordisbursem ent.
Thedefendantshallreceivecreditforal1paym entspreviouslym adetowardanycrim inalm onetaly penaltiesimposed.
Anyobligationtopayrestimtionisjointandseveralwithotherdefendapts,ifany,againstwhom anorderofrestitutionhasbeenorwillbe
entered.
  U-1JointandSevecal
      DefendantandCo-DefendantNamesandCaseNumbers(includingdefendantnumber),TotlAmount,JointandSeveralAmount,and
      correspondingpayee,ifappropriate.




  Z Thedefendantshallpaythecostofprosecution.
  Z Thedefendantshallpaythefollowingcourtcostts):
  I
  --IThedefendantshallforfeitthedefendant'sinterestinthefollowingpropertytotheUnitedSt
                                                                                     m es:




  Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restimtionprincipal,(3)restit  m ioliinterest,(4)fineprincipal,
  (5)fineinterest,(6)communityrestitution,(7)penalties,and(8)costs,includingcostofprosecutionandcourtcosts.
      Case 3:18-cr-00025-NKM-JCH Document 161 Filed 07/26/19 Page 7 of 7 Pageid#: 1179
